—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating prison disciplinary rules which proscribe fighting, disorderly conduct, creating a disturbance, possessing a weapon and refusing a direct order. A second misbehavior report charged petitioner with refusing a different direct order. Following a tier III hearing, petitioner was found guilty of all charges and he commenced this proceeding to review the determination.
*625There is no merit to petitioner’s claim that the misbehavior reports failed to comply with 7 NYCRR 251-3.1. The regulation does not require the itemization in evidentiary detail of all aspects of the case (see, Matter of Rodriguez v Coombe, 234 AD2d 663, 664). A misbehavior report is sufficient if it contains the date, time and place of the offenses, identifies the disciplinary rules alleged to have been violated and specifies the factual basis for the charges with enough particularity to enable the inmate to prepare a defense (see, Matter of Couch v Goord, 255 AD2d 720, 721). Where, as here, petitioner was given sufficient particulars to make an effective response, the notice requirement was satisfied (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 123). The detailed misbehavior reports and the testimony of the correction officer who authored the report containing multiple charges, together with the other evidence presented at the hearing, provide substantial evidence to support the determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). The record provides no support for petitioner’s claim of Hearing Officer bias (see, Matter of Lawrence v Headley, 257 AD2d 837, 838).
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.